                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION


CHESTER R. HOFFMANN,

             Plaintiff,
vs.                                     Case No. 3:17-cv-361-J-39JRK

ANTHONY MCCRAY, et al.,

             Defendants.
_____________________________

                                ORDER

                            I. Status

      Plaintiff Chester R. Hoffmann is proceeding on a pro se

Amended Civil Rights Complaint (Doc. 9; Complaint) against Chad

Gaylord, Thomas North, Anthony McCray, Robert Davis, Michalah

Mosely, Joseph Harris, and three John Does, identified as John Doe

“B,” John Doe “C,” and John Doe “E.”1 In his Complaint, Plaintiff

asserts violations of the 4th, 6th, 8th, and 14th Amendments.

Complaint at 4.2 He alleges Defendants North, McCray, Harris, and

John Does “C” and “E” used excessive force against him on October


1 In his Complaint, Plaintiff identifies Defendant Gaylord as John
Doe “A” and Defendant Harris as John Doe “D.” He provided the names
of these Defendants by motion on September 14, 2018. See Motion
(Doc. 53). As such, the Court directed the Clerk to update the
docket to reflect the proper identification of these Defendants.
See Order (Doc. 55). Plaintiff has not successful identifying the
other John Doe Defendants.

2 Page numbers reflect the pagination assigned by the Court’s
electronic docketing system, which are found at the top of each
page.
17, 2016 (at two separate times), when he was housed at Hamilton

Correctional Institution (HCI). Id. at 7-8. Plaintiff asserts

Defendants Davis and Mosely failed to intervene, and Defendant

Gaylord, a nurse,        failed to report the force incidents.            Id.

Finally, he asserts Defendant North violated his rights under the

Sixth and Fourteenth Amendments in connection with a disciplinary

hearing resulting in an adjudication of guilt. Id. As relief,

Plaintiff   seeks    a   declaration       that   Defendants   violated   his

constitutional      rights,   compensatory        and   punitive   damages,

litigation costs, to have the alleged false disciplinary report

removed from his file, to be placed back in the general population,

and to be transferred to a different correctional facility. Id. at

16.

      Before the Court are two motions for summary judgment: one

filed by Defendants McCray, Davis, Mosely, and North (Doc. 57;

McCray Motion), and one filed by Defendant Harris (Doc. 70; Harris

Motion).3 Plaintiff has responded to both Motions (Docs. 67, 80;

collectively, “Pl. Responses”).4 Accordingly, the motions are ripe

for this Court’s review.




3 Also pending before the Court is Defendant Gaylord’s motion to
dismiss (Doc. 89). However, Plaintiff has not yet responded to
Defendant Gaylord’s motion.
4 The second response is a duplicate of the first, with only the
date changed. The Court will cite the responses together.
                                       2
                       II. Summary Judgment Standard

     Under Rule 56, “[t]he court shall grant summary judgment if

the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). An issue is genuine when the

evidence is such that a reasonable jury could return a verdict in

favor of the nonmovant. Mize v. Jefferson City Bd. of Educ., 93

F.3d 739, 742 (11th Cir. 1996) (quoting Hairston v. Gainesville

Sun Publ’g Co., 9 F.3d 913, 919 (11th Cir. 1993)). “[A] mere

scintilla    of   evidence     in   support      of   the   non-moving     party’s

position is insufficient to defeat a motion for summary judgment.”

Kesinger ex rel. Estate of Kesinger v. Herrington, 381 F.3d 1243,

1247 (11th Cir. 2004) (citing Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 252 (1986)).

     The party seeking summary judgment bears the initial burden

of demonstrating to the court, by reference to the record, that

there are no genuine issues of material fact to be determined at

trial. See Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th

Cir. 1991). The record to be considered on a motion for summary

judgment    may   include      “depositions,      documents,      electronically

stored   information,     affidavits        or   declarations,      stipulations

(including     those    made    for   purposes        of    the   motion   only),

admissions, interrogatory answers, or other materials.” Rule

56(c)(1)(A).

                                        3
     “When a moving party has discharged its burden, the non-

moving party must then go beyond the pleadings, and by its own

affidavits, or by depositions, answers to interrogatories, and

admissions on file, designate specific facts showing that there

is a genuine issue for trial.” Jeffery v. Sarasota White Sox,

Inc., 64 F.3d 590, 593–94 (11th Cir. 1995) (internal citations

and quotation marks omitted).

     Substantive law determines the materiality of facts, and

“[o]nly disputes over facts that might affect the outcome of the

suit under the governing law will properly preclude the entry of

summary judgment.” Anderson, 477 U.S. at 248. In determining

whether summary judgment is appropriate, a court “must view all

evidence and make all reasonable inferences in favor of the party

opposing summary judgment.” Haves v. City of Miami, 52 F.3d 918,

921 (11th Cir. 1995) (citing Dibrell Bros. Int’l, S.A. v. Banca

Nazionale Del Lavoro, 38 F.3d 1571, 1578 (11th Cir. 1994)).

                   III. Complaint Allegations

     In his Complaint, which is verified under penalty of perjury,5

Plaintiff describes two instances of excessive force at HCI on

October 17, 2016. The first instance of force occurred inside




5 The factual assertions a plaintiff makes in a verified complaint
satisfy “Rule 56’s requirements for affidavits and sworn
declarations,” and are therefore given the same weight as factual
statements made in an affidavit. Stallworth v. Tyson, 578 F. App’x
948, 950 (11th Cir. 2014).
                                4
housing unit A, where Plaintiff’s cell was located. Complaint at

7. According to Plaintiff, Defendants Davis, McCray, and Mosely

were counseling inmates about cleanliness. Id. at 11. Defendant

Davis   informed   the   inmates    they     were   being   denied    certain

privileges because of cleanliness violations, and Plaintiff spoke

up, stating the punishment was unfair. Id. Plaintiff and Defendant

McCray “began going back and forth concerning the issue.” Id.

Plaintiff alleges Defendant McCray was yelling at him. Plaintiff

told Defendant McCray he was a mental health (“psych”) inmate and

did not like to be yelled at, which made Defendant McCray yell

louder. Id. Plaintiff alleges he “acted like he was going to lunge

at McCray,” but did not carry through with the action. Defendant

McCray then instructed Plaintiff to get down from his bunk, which

Plaintiff declined to do. Id.

     After Plaintiff declined to get off his bunk at Defendant

McCray’s request, Defendant Davis ordered Plaintiff to get down.

Plaintiff   then   complied.   At    Defendant      McCray’s   instruction,

Plaintiff began walking toward the bathroom. Plaintiff alleges he

had his hands in the air. Id. Plaintiff asserts Defendant McCray

said, “when we get to the bathroom I’m going to show you who is

really is [sic] [psych].” Id. Plaintiff stopped walking, turned

around to say something to Defendant McCray, but then changed his

mind, and “turned back around with both hands in the air.” Id.

Plaintiff   asserts   Defendant     McCray    grabbed   him    from   behind,

                                     5
slammed him face-first to the floor, handcuffed him, and sprayed

him in the face with chemical agents. Id. at 11-12.

      Defendants Davis and McCray then escorted Plaintiff to the

center gate, where the second alleged incident occurred. Id. at

12. At the center gate, Defendant McCray informed Defendant North

that Plaintiff tried to hit Defendant McCray. Plaintiff asserts

Defendant North, Defendant Harris, and John Does “C” and “E” placed

a spit shield over his head and “began striking [him] in his head

and face area.” Id. Plaintiff also asserts Defendant North rammed

“his knee into [Plaintiff’s] face and the officers ram[m]ed his

head into a post and twisted his arms up and tried to break his

fingers.” Id. Officers then escorted Plaintiff to dorm H, where

Plaintiff took a decontamination shower “to wash off the ‘blood’

and ‘chemical agents.’” Id.

      After the decontamination shower, officers placed a spit

shield over Plaintiff’s head again, allegedly to “hide and cover-

up   [Plaintiff’s]    injuries.”    Id.   Plaintiff   asserts   that,    upon

arriving   at   the    medical     evaluation   room,    Defendant      North

threatened him, stating “how you are treated here depends on what

you say and do.” Id. Plaintiff claims the nurse, Defendant Gaylord,

did not document all his injuries and did not remove the spit

shield from his head to check his face for injuries. Id. After the

medical examination, Plaintiff was placed in a cell with only

boxers for seven days. Id. at 13. In the days after his placement

                                     6
in   the   cell,   Plaintiff’s   requests    for     medical    treatment   and

grievance forms were ignored. Plaintiff saw his mental health

counselor, John Doe “B,” about four days after the incidents.

      Plaintiff asserts he suffered a concussion resulting from

Defendant McCray’s attack, and the chemical spray caused pain,

temporary blindness, and respiratory problems. Id. at 15. He

alleges the assault that occurred at the center gate resulted in

a pulled muscle, sore fingers, lumps to his head, a “busted nose,”

and black eyes. Id. Plaintiff also claims to have suffered mental

anguish, fear, depression, and other emotional injuries. Id.

      In addition to his Eighth Amendment claims, Plaintiff asserts

Defendant North violated his Sixth and Fourteenth Amendment rights

in   connection    with   a   disciplinary     action    that    resulted    in

Plaintiff’s loss of “good adjustment transfer” and placement on

close management. Id. at 9, 13.

               IV. Legal Analysis & Conclusions of Law

                     A. Eleventh Amendment Immunity

      Defendants North, McCray, Davis, Mosely, and Harris assert

they are entitled to Eleventh Amendment immunity as to any claims

against them for damages in their official capacities. See McCray

Motion at 1; Harris Motion at 1. Plaintiff appears to misunderstand

Defendants’    Eleventh   Amendment       immunity    defense    because,   in

response, he simply reiterates that Defendants used excessive

force against him. Pl. Responses at 14.

                                      7
       When a plaintiff sues a state actor in his official capacity,

“the action is in essence one for the recovery of money from the

state.” Zatler v. Wainwright, 802 F.2d 397, 400 (11th Cir. 1986).

As such, “the state is the real, substantial party in interest and

is entitled to invoke its sovereign immunity from suit even though

individual officials are nominal defendants.” Id. (finding the

FDOC Secretary was immune from suit in his official capacity). To

the extent Plaintiff seeks monetary damages from Defendants North,

McCray, Davis, Mosely, and Harris in their official capacities,

they   are   entitled   to   Eleventh       Amendment   immunity.   Therefore,

Defendants’ motions are due to be granted as to Plaintiff’s claims

for monetary damages from them in their official capacities.

                         B. Qualified Immunity

       Defendants McCray, Davis, Mosely, and Harris invoke qualified

immunity. See McCray Motion at 6; Harris Motion at 6.6 Plaintiff

states Defendants are not entitled to qualified immunity because

they used excessive force against him. See Pl. Responses at 11. As

to the first incident, Plaintiff claims he did not make any

aggressive movement toward Defendant McCray when Defendants were

escorting him, and Defendant McCray sprayed him with pepper spray

“until the can was empty.” Id. at 4. As to the second incident,




6 Defendant North does not assert a qualified immunity defense.
See McCray Motion at 6.

                                        8
Plaintiff asserts Defendant Harris punched him in the face while

he had a spit shield covering his head and was fully restrained.

Id. at 5.

      An officer sued in his individual capacity “is entitled to

qualified    immunity   for   his   discretionary         actions    unless   he

violated ‘clearly established statutory or constitutional rights

of   which   a   reasonable   person       would   have   known.’”    Black   v.

Wigington, 811 F.3d 1259, 1266 (11th Cir. 2016) (quoting Case v.

Eslinger, 555 F.3d 1317, 1325 (11th Cir. 2009)). Qualified immunity

allows officers to exercise their official duties without fear of

facing personal liability. Alcocer v. Mills, 906 F.3d 944, 951

(11th Cir. 2018). The doctrine protects all but the plainly

incompetent      or   those   who   knowingly        violate    an    inmate’s

constitutional rights. Id.

      Upon asserting a qualified immunity defense, a defendant

bears the initial burden to demonstrate he was acting in his

discretionary authority at the relevant times. Dukes v. Deaton,

852 F.3d 1035, 1041-42 (11th Cir.), cert. denied, 138 S. Ct. 72

(2017). Here, the uncontradicted evidence demonstrates Defendants

McCray, Davis, Mosely, and Harris were acting within the scope of

their discretionary duties at the time of the alleged incidents,

which Plaintiff does not dispute. As such, Defendants carry their

burden on qualified immunity. The burden now shifts to Plaintiff.



                                       9
     To overcome a qualified immunity defense, a plaintiff bears

the burden to demonstrate two elements: the defendant’s conduct

caused plaintiff to suffer a constitutional violation, and the

constitutional violation was “clearly established” at the time of

the alleged violation. Alcocer, 906 F.3d at 951. “Because § 1983

‘requires proof of an affirmative causal connection between the

official’s    acts   or   omissions    and    the   alleged   constitutional

deprivation,’      each   defendant    is    entitled   to    an   independent

qualified-immunity analysis as it relates to his or her actions

and omissions.” Id. (quoting Zatler, 802 F.2d at 401). As such,

the Court will analyze Plaintiff’s excessive force claim against

Defendants separately. Before doing so, the Court will set forth

the relevant Eighth Amendment principles.7

     The Eighth Amendment’s proscription against cruel and unusual

punishment “prohibits the unnecessary and wanton infliction of

pain,   or   the   infliction   of    pain   totally    without    penological

justification.” Ort v. White, 813 F.2d 318, 321 (11th Cir. 1987).




7 Plaintiff asserts Defendants’ use of force violated the Fourth
and Eighth Amendments. See Complaint at 4, 8. Because Plaintiff
was in the custody of the FDOC at the time of the alleged use of
force, his claims arise solely under the Eighth Amendment, not the
Fourth Amendment. See Thomas v. Bryant, 614 F.3d 1288, 1303 (11th
Cir. 2010) (explaining a prisoner’s claim of excessive force
implicates the Eighth Amendment). Cf. Williams v. Bauer, 503 F.
App’x 858, 859 n.2 (11th Cir. 2013) (noting the district court
properly construed the plaintiff’s claim as arising under the
Fourth Amendment when he alleged officers used excessive force
during his arrest).
                                      10
As    such,   the    Eighth    Amendment      prohibits      “punishment       grossly

disproportionate to the severity of the offense.” Id. In analyzing

use of force incidents, courts must be mindful that they generally

should not interfere in matters of prison administration or inmate

discipline. Id. at 322. Thus, courts must balance concerns of an

inmate’s right to be free from cruel and unusual punishment with

a    prison   official’s      obligation      to    ensure   a   safe    and    secure

institution. Id. 321-22. “The Court’s decisions in this area

counsel that prison officials should be accorded wide-ranging

deference in the adoption and execution of policies and practices

that in their judgment are needed to preserve internal order and

discipline and to maintain institutional security.” Id. at 322

(quoting Bell v. Wolfish, 441 U.S. 520, 547 (1979)).

       Because of the deference afforded prison officials, an inmate

against whom force is used to restore order or quell a disturbance

demonstrates        an   Eighth    Amendment        violation     only    when    the

official’s     action    “inflicted      unnecessary      and    wanton    pain    and

suffering.” Id. (internal citations omitted). See also Williams v.

Burton, 943 F.2d 1572, 1575 (11th Cir. 1991) (quoting Whitley, 475

U.S. at (1986)) (“The Supreme Court has held that . . . any security

measure undertaken to resolve [a] disturbance gives rise to an

Eighth   Amendment       claim    only   if   the    measure     taken    ‘inflicted

unnecessary and wanton pain and suffering’ caused by force used

‘maliciously and sadistically for the very purpose of causing

                                         11
harm.’”) (emphasis is original). When an officer uses force to

quell a disturbance, the force should cease once the inmate has

been controlled. A continued use of harmful force may constitute

punishment in violation of the Eighth Amendment if the behavior

giving rise to the need for force has ceased. Ort, 813 F.2d at

324.

       The Eleventh Circuit has articulated five factors courts may

consider in determining whether an officer’s use of force was in

good faith or carried out maliciously and sadistically for the

purpose of causing harm:

           (1) the extent of injury; (2) the need for
           application of force; (3) the relationship
           between that need and the amount of force
           used; (4) any efforts made to temper the
           severity of a forceful response; and (5) the
           extent of the threat to the safety of staff
           and inmates, as reasonably perceived by the
           responsible officials on the basis of facts
           known to them.

Campbell v. Sikes, 169 F.3d 1353, 1375 (11th Cir. 1999) (quoting

Whitley, 475 U.S. at 321; Hudson v. McMillian, 503 U.S. 1, 7

(1992)). See also Ort, 813 F.2d at 323; Williams, 943 F.2d at 1575.

       When an officer uses excessive force against an inmate,

officers who are present and in a position to intervene can be

liable if they do not. Velazquez v. City of Hialeah, 484 F.3d 1340,

1341 (11th Cir. 2007) (“The law of this circuit is that an officer

who is present at the scene and who fails to take reasonable steps

to protect the victim of another officer’s use of excessive force,

                                 12
can be held liable for his nonfeasance.”) (internal quotation marks

omitted).

     Applying the relevant factors and viewing the facts in the

light most favorable to Plaintiff, Defendants are not entitled to

qualified immunity as to either instance of alleged force. First,

Plaintiff asserts Defendant McCray used excessive force against

him when Defendant McCray was escorting him from his cell to the

bathroom.8 Complaint at 11-12. Plaintiff alleges the other officers

present, Defendants Davis and Mosely, failed to intervene. Id. at

9, 12. Defendants McCray, Davis, and Mosely do not dispute force

was used against Plaintiff. However, they assert “the actions taken

by Defendants were objectively reasonable given the circumstances

[they] faced.” McCray Motion at 8. Defendants maintain Plaintiff

“swung his right elbow and struck Sgt. McCray in the torso.” Id.

at 6.

     Plaintiff disputes Defendant McCray’s version of events. In

his Complaint, Plaintiff alleges he had his hands in the air at

the relevant times. Complaint at 11. Plaintiff does concede that,

during the escort, he turned around to say something to Defendants.




8 Plaintiff alleges Defendant McCray told him to walk to the
bathroom, and Defendant McCray states he was taking Plaintiff to
the dayroom. See Complaint at 11, 23. Where Defendants were
escorting Plaintiff is not material; what is material is what
happened when Defendants McCray, Davis, and Mosely were escorting
Plaintiff.

                                13
However, Plaintiff asserts he “changed his mind and turned back

around with both hands in the air.” Id. Plaintiff disputes striking

Defendant McCray. In his Responses, Plaintiff explains: “I was

walking . . . with my hands in the air when [Defendant McCray]

attacked me from behind and throw [sic] me to the ground handcuffs

[sic] me and then begins to spray me with peper [sic] spray until

[sic] the can was empty (at no time was I resisting or talking

back).” Pl. Responses at 4.

     Under applicable Eighth Amendment jurisprudence, the factual

discrepancy between the parties is material and must be resolved

by a jury, not by the Court on summary judgment. See Velazquez,

484 F.3d at 1342 (holding the inmate’s and the prison guards’

contradictory stories presented an issue of fact for the jury).

Cf. Sanks v. Williams, 402 F. App’x 409, 413 (11th Cir. 2010)

(holding the district court properly granted summary judgment in

favor of the defendant because the evidence showed the defendant

“acted with the appropriate amount of force to [e]nsure his safety

and maintain order, and ceased using force when it was no longer

necessary”).

     At   this   juncture,   the   Court   must   accept   Plaintiff’s

allegations as true and construe the evidence in a light most

favorable to him. Plaintiff describes conduct that, if true, rises

to the level of an Eighth Amendment violation. Plaintiff alleges

Defendant McCray “attacked” him from behind, suggesting Plaintiff

                                   14
was not the aggressor but the victim,9 and claims that after

Defendant McCray handcuffed him, Defendant McCray used an entire

can of chemical spray on him. Even if Plaintiff struck Defendant

McCray in the torso, a jury could find Defendant McCray used more

force   than   necessary   or   continued   using   harmful   force   after

Plaintiff had been subdued. Indeed, Plaintiff alleges he heard

Defendant Davis warn Defendant McCray during the assault to temper

his actions because of the cameras. See Complaint at 12. Plaintiff

alleges Defendant Davis said, “don’t forget the cameras,” and

Defendant McCray responded, “f*@k the cameras.” Id.

     Accepting Plaintiff’s allegations as true, a reasonable jury

could   conclude   Defendant    McCray   used   force   against   Plaintiff

unnecessarily and for the purpose of causing harm or used more

force than necessary under the circumstances. See Ort, 813 F.2d at

325 (“Prison officials step over the line of constitutionally

permissible conduct if they use more force than is reasonably

necessary in an existing situation.”); see also Nasseri v. City of

Athens, 373 F. App’x 15, 19 (11th Cir. 2010) (“It is excessive

force for a jailer to continue using force against a prisoner who

already has been subdued.”). As such, Defendant McCray is not


9 Plaintiff concedes that, while on his bunk, he made a threatening
movement toward Defendant McCray by acting as if he were going to
lunge at the officer. Complaint at 11. However, Plaintiff claims
he did not actually lunge at Defendant McCray, and Defendant McCray
does not argue the “mock lunge” was the threatening action that
precipitated the use of force. See McCray Motion at 6.
                                    15
entitled to qualified immunity. See Danley, 540 F. 3d at 1309.

Because Defendants Davis and Mosely were present during the alleged

use of force and failed to prevent or stop it, they are not entitled

to qualified immunity on Plaintiff’s failure-to-intervene claim.

     Next, as to the second instance of force, Plaintiff similarly

demonstrates     a    genuine   issue        of   material   fact,    overcoming

Defendants Harris’s qualified immunity defense. Plaintiff asserts

Defendant   Harris      gratuitously       beat    him   while   Plaintiff     was

handcuffed and had a spit shield over his head. Complaint at 12.

In his Response, Plaintiff asserts that after the spit shield was

placed over his head, Defendant North kneed him in the face,

breaking his nose. Pl. Responses at 5. Plaintiff began staggering

and stepped on John Doe “C’s” foot. Defendant North then ordered

that Plaintiff be placed in ankle cuffs. After Plaintiff’s ankles

were cuffed, “John Doe C and Harris started to punch Plaintiff in

the face.” Id. Plaintiff also states officers rammed him into a

post, though it is unclear whether Defendant Harris participated

in that conduct. Id.; see also Complaint at 12.

     Defendant       Harris   does   not     directly    dispute     using   force

against Plaintiff, though he implies some force was used and

justified under the circumstances. See Harris Motion at 6-7. For

instance, Defendant Harris cites legal authority that describes

instances in which officers are afforded discretion to use force

reasonably necessary under the circumstances. Id. (quoting Florida

                                        16
Statutes § 944.35 (describing circumstances under which an officer

may use force against an inmate); Mullenix v. Luna, 136 S. Ct.

305, 312 (2015) (analyzing an officer’s use of deadly force in

response to a perceived threat of harm)).

     In support of his motion, Defendant Harris merely relies on

footage from the hand-held camera (Harris Ex. A).10 The video

footage Defendant Harris provides, however, does not contradict

Plaintiff’s   allegations.     The   footage   starts   with   Plaintiff

standing outside (at the center gate), bent over at the waist,

with Defendant North directly in front of him, Defendant Harris on

one side, and John Doe “D” on the other. See Harris Ex. A. Defendant

North instructs Plaintiff to stop spitting and to stand upright.

Plaintiff   complies.   When   Plaintiff   stands,   his   head   becomes

visible. He has a spit shield over his head at that time. Id. The

officers then escort him to the decontamination shower, with the

hand-held camera operator following. As Plaintiff walks away from

the camera, it becomes evident that he has cuffs arounds his

ankles. Id.

     There is no video footage capturing events that preceded the

placement of the spit shield and the ankle cuffs, which is the




10With the Court’s permission, Defendant Harris filed footage of
the hand-held camera under seal. See Order (Doc. 73). This footage
does not show what occurred inside dorm A, where the initial use
of force occurred, and Defendants have not provided footage from
the fixed-wing cameras.
                                     17
relevant time period as described by Plaintiff. Plaintiff claims

Defendant Harris beat him after the spit shield was placed over

his head and after his ankles were cuffed. See Complaint at 12;

Pl. Responses at 5. As such, the Court may not rely upon the video

evidence to rule as a matter of law that Defendant Harris did not

beat Plaintiff as Plaintiff describes. See Logan v. Smith, 439 F.

App’x 798, 801 (11th Cir. 2011)           (holding the district court

improperly granted defendants summary judgment when it relied, in

part, on video evidence that did not capture events during the

time of the alleged incidents). If Plaintiff’s allegations are

true, a jury reasonably could conclude Defendant Harris used force

against Plaintiff for no reason or as punishment for Plaintiff’s

actions toward Defendant McCray. Such conduct amounts to an Eighth

Amendment violation. Accordingly, Defendant Harris is not entitled

to qualified immunity.

      In sum, Plaintiff carries his burden on the first prong of

the qualified immunity analysis as to Defendants McCray, Davis,

Mosely, and Harris. He asserts facts that, if true, demonstrate

conduct proscribed by the Eighth Amendment. As such, Defendants

are not shielded by the doctrine of qualified immunity, which has

no   application   when   officers   “knowingly   violate   an   inmate’s

constitutional rights.” See Alcocer, 906 F.3d at 951.

      When a plaintiff carries his burden on the first prong of the

qualified immunity analysis in an excessive force case, the court

                                     18
need not proceed to the second prong. The Eleventh Circuit has

held, “‘there is no room for qualified immunity’ in . . . excessive

force cases because they require a subjective element that is ‘so

extreme’ that no reasonable [officer] could believe that his

actions were lawful.” Danley v. Allen, 540 F.3d 1298, 1310 (11th

Cir. 2008), overruled in part on other grounds, Randall v. Scott,

610 F.3d 701, 709 (11th Cir. 2010) (quoting Johnson v. Breeden,

280 F.3d 1308, 1321–22 (11th Cir. 2002)). Accordingly, Defendants’

motions are due to be denied to the extent they assert qualified

immunity shields them from liability.

           C. Damages Available Under 42 U.S.C. § 1997e(e)

     Defendants North, McCray, Davis, Mosely, and Harris argue

compensatory and punitive damages are unavailable to Plaintiff

because he did not sustain physical injuries from the force

incidents. McCray Motion at 12; Harris Motion at 9. Defendants

McCray, Davis, Mosely, and North, in support of their motion, offer

Plaintiff’s medical records (Doc. 57-1; McCray Ex. A) and the

affidavit of Dr. Timothy Warren (Doc. 57-2; McCray Ex. B).

     The Prison Litigation Reform Act (PLRA) requires that a

plaintiff   seeking    damages    demonstrate       the   conduct    he   alleges

violated his constitutional rights caused a physical injury. 42

U.S.C. § 1997e(e) (“No Federal civil action may be brought by a

prisoner    confined   in   a    jail,    prison,    or   other     correctional



                                         19
facility, for mental or emotional injury suffered while in custody

without a prior showing of physical injury.”).

       The PLRA does not define “physical injury,” but the Eleventh

Circuit has explained a physical injury is one that is not simply

de minimis, though it “need not be significant.” Dixon v. Toole,

225 F. App’x 797, 799 (11th Cir. 2007) (per curiam) (citing Harris

v. Garner, 190 F.3d 1279, 1286 (11th Cir. 1999)). Bruising and

scrapes fall into the category of de minimis injuries. Id. Accord

Mann v. McNeil, 360 F. App’x 31, 32 (11th Cir. 2010) (holding vague

back injuries and scrapes amounted to de minimis injuries). On the

other   hand,   courts   have    recognized    that   broken      bones   and   a

concussion may constitute more than de minimis injuries. See, e.g.,

Tate    v.   Rockford,   497    F.   App’x   921,   925   (11th    Cir.   2012)

(suggesting as dicta, broken bones would constitute more than a de

minimis injury); Flanning v. Baker, No. 5:12CV337-MW-CJK, 2016 WL

4703868, at *6 (N.D. Fla. Aug. 16, 2016), report and recommendation

adopted, No. 5:12CV337-MW/CJK, 2016 WL 4703862 (N.D. Fla. Sept. 7,

2016) (citing cases that recognize a concussion is more than de

minimis).

       According to the medical records, Defendant Gaylord conducted

a post-use-of-force exam. See McCray Ex. A at 1. Defendant Gaylord

noted Plaintiff had no complaints of pain and showed no signs or

symptoms of acute distress. Plaintiff had an abrasion to his upper

left back, which was not bleeding. Id. Dr. Warren avers he reviewed

                                       20
Plaintiff’s medical records (provided as Ex. A) related to the

use-of-force   incident.   See   McCray    Ex.   B    at    1-2.   Dr.   Warren

concludes the “medical record contradicts Plaintiff’s claims that

he suffered any injury apart from a small abrasion on his back.”

Id. at 2. The only positive diagnosis was bi-polar disorder, which

Plaintiff suffered prior to the alleged incident. Id.

     The   medical     records   and      affidavit        Defendants     offer

demonstrate Plaintiff suffered no more than de minimis injuries.

However,   Plaintiff   asserts   Defendant    North    threatened        him   by

telling him how he would be treated in the medical evaluation room

“depends on what you say and do.” Complaint at 12. Plaintiff

further contends Defendants took affirmative steps to conceal the

worst of his injuries by placing a spit shield over his head prior

to the medical exam. Id. Finally, Plaintiff alleges Defendant

Gaylord did not document all of his injuries, nor did Gaylord

remove the spit shield to assess facial injuries.11 Id.

     While some of Plaintiff’s physical injuries can be described

as de minimis, the Court declines to find as a matter of law that

a concussion and a broken nose fall into that category. Plaintiff




11 Video footage submitted by Defendant Harris in support of his
motion shows the post-use-of-force exam. Defendant Gaylord did not
remove Plaintiff’s spit shield during the exam, though it appears
Defendant Gaylord briefly looked through the mesh to inspect
Plaintiff’s face. There is no audio of the medical examination; it
occurred behind a closed door with a window.

                                   21
alleges he requested medical treatment in the days following the

incidents, but his requests were ignored. Id. at 13. Construing

the facts in the light most favorable to Plaintiff, he demonstrates

a genuine issue of material fact as to the extent of his injuries.12

As such, Defendants’ motions are due to be denied to the extent

they argue Plaintiff’s requests for compensatory and punitive

damages are barred under the PLRA.

                                 D. Heck-Bar13

       Defendants     McCray,    Davis,    Mosely,   and   North   maintain

Plaintiff’s     due    process     claim   is    Heck-barred   because   an

adjudication in Plaintiff’s favor would “by necessity invalidate

the disciplinary conviction.” McCray Motion at 12.14 In response,


12The video evidence Defendant Harris provides shows Plaintiff’s
face, covered by the mesh spit shield, as he is walking out of the
medical exam room. See Harris Ex. A. There are no obvious facial
injuries or blood. However, Plaintiff had previously taken a
decontamination shower; if there had been blood on his face, it
could have been washed away. Moreover, when Plaintiff was escorted
from the center gate to the decontamination shower, the back of
his spit shield was stained with a red/brown substance, which could
have been blood. To the extent there remain factual discrepancies
and credibility issues, this Court may not resolve those in favor
of Defendants on summary judgment. It is not the province of this
Court when ruling on a motion for summary judgment to make
credibility determinations. See Anderson, 477 U.S. at 249 (“[T]he
judge’s function is not . . . to weigh the evidence and determine
the truth of the matter.”).
13   Heck v. Humphrey, 512 U.S. 477 (1994).
14 In his Complaint, Plaintiff appears to assert a due process
claim against Defendant North only. See Complaint at 9. In
Defendants McCray, Davis, Mosely, and North’s motion for summary
judgment, they jointly assert an argument that Plaintiff’s due
process claim is Heck-barred. See McCray Motion at 8. In other
                                      22
Plaintiff asserts he was denied due process because he was not

afforded   advance   notice   of   the   disciplinary   hearing    and   was

deprived of the opportunity to present witnesses and evidence. See

Pl. Responses at 6, 7. He also states Defendant North should not

have been a member of the disciplinary review team, and the

investigator   failed   to    review     camera   footage   and   interview

witnesses. Id. at 7-9. Plaintiff further asserts he was denied due

process related to his status as a “psych” inmate, stating the

Florida Administrative Code requires “that no disciplinary action

shall be initiated until[] [the inmate’s] mental health care

provider has been contacted.” Id. at 9-10.15

     The Supreme Court in Heck held a state prisoner’s claim for

damages “is not cognizable under § 1983 . . . . [if] a judgment in

favor of the plaintiff would necessarily imply the invalidity of

his conviction or sentence.” 512 U.S. at 487. The Heck-bar has its

origins in Preiser v. Rodriguez, 411 U.S. 475 (1973), which held

the sole remedy for a prisoner’s federal claim seeking restoration

of good-time credits is through a writ of habeas corpus. The



words, Defendants do not address the claim as directed solely to
Defendant North. Id. To the extent Plaintiff asserts his due
process claim against Defendants McCray, Davis, and Mosely, in
addition to Defendant North, the Court’s analysis is equally
applicable.

15 Plaintiff references protections under the Americans with
Disabilities Act (ADA). See Pl. Responses at 9. He does not assert
a claim under the ADA in his Complaint, however.

                                    23
Supreme Court later expanded the Heck-bar to a prisoner’s challenge

to disciplinary proceedings. See Edwards v. Balisok, 520 U.S. 641,

643 (1997). In Balisok, the Court held a prisoner’s claim “for

declaratory relief and money damages, based on allegations of

deceit and bias on the part of the decisionmaker that necessarily

imply the invalidity of the punishment imposed, is not cognizable

under § 1983.” Id. at 648.

     The Heck-bar does not automatically apply in all cases in

which prisoners challenge prison disciplinary adjudications. See

Roberts    v.    Wilson,     259    F.   App’x   226,    228   (11th     Cir.   2007)

(discussing Heck, Balisok, and their progeny in the context of a

Florida    prisoner’s       claim    challenging     disciplinary        proceedings

resulting       in   a   finding    of   guilt).   As    such,     the   same    facts

underlying a disciplinary decision may give rise to a claim under

§ 1983 without running afoul of Heck. Davis v. Hodges, 481 F. App’x

553, 554 (11th Cir. 2012) (citing Dyer v. Lee, 488 F.3d 876, 879-

80 (11th Cir. 2007)).

     The    application       of    Heck    hinges      on   the   nature   of    the

disciplinary action, the sentence imposed, and the plaintiff’s

allegations. A district court should dismiss a claim brought under

§ 1983 if that claim “would necessarily affect the fact or duration

of [the prisoner’s] confinement.” Davis, 481 F. App’x at 554

(citing Wilkinson v. Dotson, 544 U.S. 74, 79 (2005); Muhammad v.

Close, 540 U.S. 749, 754 (2004)). For instance, if a § 1983 claim

                                           24
“calls into question the validity of the deprivation of” good-time

credits, the Heck-bar applies. Richards v. Dickens, 411 F. App’x

276, 278 (11th Cir. 2011) (“[I]f good-time credits have been

eliminated, a prisoner’s § 1983 suit challenging a disciplinary

action may be construed as seeking a judgment at odds with his

conviction or with the state’s calculation of time that he must

serve for the underlying sentence.”).

     Here, Plaintiff received a disciplinary report for battery on

a corrections officer based on Defendant McCray’s contention that

Plaintiff struck him in the torso. Complaint at 13. Plaintiff

attaches the disciplinary report to his Complaint. The report,

completed    by   Defendant   McCray,    identifies   Plaintiff   as    the

aggressor. Id. at 23. Defendant McCray explains he, Defendant

Davis, and Defendant Mosely were counseling inmates in Plaintiff’s

housing   unit    about   cleanliness.   Defendant    McCray   writes   the

following:

            While counseling with [Plaintiff] he became
            argumentative and lunged toward me while on
            his assigned top bunk . . . . I ordered
            [Plaintiff] to get down from his bunk and walk
            to the dayroom to counsel with him away from
            his   bunk   and   other    inmates   present.
            [Plaintiff] began walking toward the dayroom
            with his hands up. [Plaintiff] then swing
            [sic] his right elbow and struck me in the
            midsection torso area. Chemical and physical
            force was utilized in self-defense.

Id. Based upon Defendant McCray’s report and witness statements,

the disciplinary team found Plaintiff guilty and sentenced him to

                                   25
sixty days in disciplinary confinement. Id. Plaintiff lost thirty

days of gain time, and “a good adjustment transfer [was] denied.”

Id.

       Upon review, the Court finds Plaintiff’s due process claim is

Heck-barred because a ruling in his favor would necessarily call

into question the validity of the disciplinary conviction, which

included a loss of gain time. Notably, the disciplinary conviction

has not been invalidated. See McCray Motion at 12. If Plaintiff

prevails on his claim, a jury would have to accept his allegations,

which are directly contradictory to Defendant McCray’s version of

events as accepted by the disciplinary hearing team. See Complaint

at 13. Plaintiff alleges he did not strike Defendant McCray in the

torso area, but rather had his hands in the air. Id. at 11. See

also Pl. Responses at 4. Plaintiff alleges Defendant McCray engaged

him in an unprovoked attack and falsified the disciplinary report,

while the disciplinary hearing team accepted Defendant McCray’s

account that “chemical agents and physical force [were] utilized

in     self-defense”     after    Plaintiff     struck   Defendant   McCray.

Complaint at 11, 25.

       If a jury accepts Plaintiff’s allegations that he did not in

fact hit Defendant McCray or otherwise engage in conduct to justify

a use of force against him, a finding in Plaintiff’s favor calls

into    doubt   the    validity   of   the    disciplinary   conviction   and

resulting loss of gain time. As such, Plaintiff’s claim is barred

                                       26
under Heck/Balisok. See Richards, 411 F. App’x at 278 (holding

Heck applied because the plaintiff’s theory of self-defense was

contradictory to the facts upon which the disciplinary action was

based—that the plaintiff instigated the physical encounter with

officers); Roberts, 259 F. App’x at 228 (holding the plaintiff’s

§ 1983 claim was Heck-barred because the disciplinary adjudication

was not invalidated, and the claim was “at odds with the revocation

of [the plaintiff’s] good time credits”). See also McDuf v. Barlow,

No. 3:17cv909-LC-HTC, 2019 WL 2016557, at *5 (N.D. Fla. Apr. 12,

2019), report and recommendation adopted, No. 3:17CV909-LC/HTC,

2019 WL 2010709 (N.D. Fla. May 7, 2019) (finding the Heck-bar

applied because the plaintiff claimed he was wrongfully assaulted,

while the disciplinary hearing team found the plaintiff engaged in

conduct that precipitated a reactionary use of force); LaFlower v.

Kinard, No. 2:10-cv-82-FtM-29SPC, 2011 WL 2183555, at * 3 (M.D.

Fla. June 6, 2011) (dismissing the plaintiff’s claim as Heck-

barred because the plaintiff’s “basis for [the] action [was] wholly

inconsistent with the facts upon which the disciplinary conviction

[was] based”).

     While not dispositive of but relevant to the Heck-bar issue,

Plaintiff seeks to have the “falsified D.R. removed from his [FDOC]

file[, and] to be . . . placed back in general population.”

Complaint at 16. And he requests the Court grant his “good time

adjustment transfer . . . so he will be closer to family.” Id.

                                27
Even if Plaintiff did not seek this relief, but sought exclusively

damages, his claim would still be Heck-barred. See Richards, 411

F. App’x at 278 (noting the plaintiff’s argument that he did not

seek expungement of his disciplinary actions “misses the mark”).

     Accordingly, Defendants McCray, Davis, Mosely, and North’s

motion is due to be granted to the extent Plaintiff’s due process

claim is barred by Heck. The claim will be dismissed without

prejudice to Plaintiff’s right to refile his claims in a new civil

rights action if and when he can demonstrate the disciplinary

charge has been overturned.

                 E. Requests for Injunctive Relief

     Defendant   Harris   objects       to        Plaintiff’s   requests    for

injunctive relief, asserting Plaintiff may not obtain the relief

he seeks from Defendant Harris or the other named Defendants. See

Harris Motion at 7. In his Complaint, Plaintiff seeks to have the

disciplinary   report   removed,    to       be    placed   back   in   general

population, and to be transferred. Complaint at 16.

     The Court finds Plaintiff is not entitled to the injunctive

relief he seeks. Significantly, the FDOC is not a party to this

action and Plaintiff fails to demonstrate supervisory liability.

Moreover, expungement of a prison disciplinary action is relief

obtainable in a habeas action, not in a civil rights case. Preiser,

411 U.S. at 500 (“[W]hen a state prisoner is challenging the very

fact or duration of his physical imprisonment, and the relief he

                                   28
seeks is a determination that he is entitled to immediate release

or a speedier release from that imprisonment, his sole federal

remedy is a writ of habeas corpus.”).

     Additionally, courts generally will not interfere in matters

of prison administration, including an inmate’s confinement status

or location of confinement. See Bell v. Wolfish, 441 U.S. 520,

547-48 (1979) (“[T]he operation of our correctional facilities is

peculiarly the province of the Legislative and Executive Branches

. . . not the Judicial.”). See also McKune v. Lile, 536 U.S. 24,

39 (2002) (“It is well settled that the decision where to house

inmates is at the core of prison administrators’ expertise.”);

Barfield   v.   Brierton,   883    F.2d   923,    936   (11th    Cir.   1989)

(“[I]nmates usually possess no constitutional right to be housed

at one prison over another.”). As such, Defendant Harris’s motion

is due to be granted insofar as he seeks dismissal of Plaintiff’s

requests for injunctive relief.

                       V.   John Doe Defendants

     In his Amended Complaint, filed on May 4, 2017, Plaintiff

names three John Doe Defendants whom he has not yet identified.

Plaintiff was given an opportunity, through discovery, to identify

these   individuals.   Discovery    closed   on     July   17,    2018,   and

Plaintiff’s deadline to name the John Doe Defendants expired on

January 15, 2019. See Orders (Docs. 44, 69).



                                    29
     Therefore, on January 30, 2019, the Court directed Plaintiff

to show cause by March 5, 2019, why “John Doe B,” “John Doe C,”

and “John Doe E” should not be dismissed from the action. See Order

to Show Cause (Doc. 78). The Court notified Plaintiff that his

failure show satisfactory cause by the designated deadline may

result in the dismissal of the claims against Defendants “John Doe

B,” “John Doe C,” and “John Doe E” without further notice. On

February 25, 2019, Plaintiff filed a response (Doc. 82) stating he

requested   the   named   Defendants   to   provide   the   John   Does’

identities, but they have “refused to do so.”

     The Eleventh Circuit has consistently held that “fictitious-

party pleading is not permitted in federal court,” unless a

plaintiff describes a John Doe defendant with such particularity

that he or she can be identified and served. See Richardson v.

Johnson, 598 F.3d 734, 738 (11th Cir. 2010) (affirming dismissal

of a John Doe defendant where the plaintiff’s complaint failed to

identify or describe the individual “guard” allegedly involved);

Williams v. DeKalb Cty. Jail, 638 F. App’x 976, 976-77 (11th Cir.

2016) (“[W]hen the real defendant cannot be readily identified for

service, [a fictitious name] is insufficient to sustain a cause of

action.”). Cf. Dean v. Barber, 951 F.2d 1210, 1215 n.6, 1216 (11th

Cir. 1992) (holding the district court erred in denying a motion

to join a John Doe defendant because the plaintiff described the



                                  30
individual with sufficient clarity and precision such that the

inclusion of his name would have been “surplusage”).

     Plaintiff reiterates in his response to the order to show

cause (Doc. 82) what he asserts in his Complaint—that John Does

“C” and “E” can be identified through the video evidence. Defendant

Harris filed under seal the video footage Plaintiff references. As

such, it appears John Does “C” and “E” are capable of being readily

identified such that the Court can direct service of process.

Accordingly, dismissal of John Does “C” and “E” is not appropriate

at this time. The Court will direct the named Defendants to review

Plaintiff’s   allegations   and   the   hand-held   video   footage   and

provide the names of the officers Plaintiff identifies in his

Complaint at John Does “C” and “E.” See Richardson v. Johnson, 598

F.3d 734, 739-40 (11th Cir. 2010) (“It is unreasonable to expect

incarcerated and unrepresented prisoner-litigants to provide the

current addresses of . . . defendants who no longer work at the

prison . . . .”).

     With respect to John Doe “B,” Plaintiff fails to provide any

identifying information upon which the Court may direct service of

process on this defendant. John Doe “B” is, therefore, subject to

dismissal for Plaintiff’s failure to identify him. See Order (Doc.

78).16


16Plaintiff alleges John Doe “B” failed to report the alleged use-
of-force incidents. See Complaint at 9, 13.
                                  31
     Therefore, it is now

     ORDERED:

     1.     Defendants McCray, Davis, Mosely, and North’s Motion for

Summary Judgment (Doc. 57) is GRANTED in part and DENIED in part.

The motion (Doc. 57) is GRANTED to the extent Plaintiff’s claims

for monetary damages from them in their official capacities are

barred by the Eleventh Amendment, and Plaintiff’s due process claim

is dismissed without prejudice. The motion (Doc. 57) is DENIED to

the extent Defendants McCray, Davis, Mosely, and North are not

entitled to qualified immunity as to Plaintiff’s Eighth Amendment

claim,    and   Plaintiff’s   request    for   compensatory   and   punitive

damages is not barred under the PLRA.

     2.     Defendant Harris’s Motion for Summary Judgment (Doc. 70)

is GRANTED in part and DENIED in part. The motion (Doc. 70) is

GRANTED to the extent Plaintiff’s claim for monetary damages from

Defendant Harris in his official capacity is barred by the Eleventh

Amendment, and Plaintiff’s requests for injunctive relief are

dismissed. The motion (Doc. 70) is DENIED to the extent Defendant

Harris is not entitled to qualified immunity as to Plaintiff’s

Eighth Amendment claim, and Plaintiff’s request for compensatory

and punitive damages is not barred under the PLRA.

     3.     By August 23, 2019, Defendants Gaylord, North, McCray,

Davis, Mosely, and Harris must review Plaintiff’s allegations and

the hand-held video footage and provide to the Court the names and

                                    32
addresses of the officers Plaintiff identifies in his Amended

Complaint (Doc. 9) at John Does “C” and “E.” If the forwarding

addresses are confidential, the addresses shall be provided to the

Court in camera.

     4.   Defendant John Doe “B” is DISMISSED without prejudice

from this action.

     5.   The Clerk shall terminate Defendant John Doe “B” as a

party to this case.

     DONE AND ORDERED at Jacksonville, Florida, this 26th day of

July, 2019.




Jax-6
c:
Chester R. Hoffmann
Counsel of Record




                               33
